DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 7/20/2022.
 Claim 2 is cancelled. Claims 1 and 3-21 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arun Shome on 8/19/2022.
The application has been amended as follows: 

3. (Currently Amended) The shaping apparatus according to claim 1,
wherein the [[is]] controller is configured to control the plurality of rollers and the nozzle to decrease a number of continuous fibers delivered from a portion of the ejection port located at the inner side of the path compared to the number of continuous fibers delivered from a portion of the ejection port located at the outer side of the path when the applying direction is changed.

Reason For Allowance
Applicant amended claim 1 to add additional limitations “a nozzle; a plurality of rollers configured to supply a plurality of shaping materials to the nozzle; deliver and apply the plurality of shaping materials in each of which a plurality of continuous fibers are impregnated with a resin onto the stage; wherein the nozzle includes an ejection port that ejects the plurality of shaping materials, and a width of the ejection port in an intersection direction intersecting to the applying direction is larger than a length of the ejection port in the applying direction”. No prior arts have been found to, individually or in combination, teach or suggest these newly added limitations in the context of other limitations in claim 1. Therefore, claim 1 is allowed. Claims 3-20 depend on claim 1 and are also allowed.
Newly added claim 21 has similar limitations as claim 1 except “wherein the nozzle includes a plurality of ejection ports for ejecting the plurality of shaping materials, the ejection ports being aligned in a staggered pattern in an intersection direction intersecting the applying direction”. No prior arts have been found to, individually or in combination, teach or suggest these newly added limitations in the context of other limitations in claim 21. Therefore, claim 21 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115